Citation Nr: 1125212	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-07 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 2004, for the grant of Department of Veterans Affairs (VA) nonservice-connected pension benefits.  

2.  Entitlement to service connection for left hand cysts, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for right hand cysts, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for cataracts, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for rectal cysts, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for leg cramps, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L.R.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran honorably served on active duty from. June 1968 to June 1970.  He served in combat in an assault helicopter company.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 204 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

While the Veteran was recently granted service connection for a scar to the left cheek as a residual of a shrapnel wound to the left cheek, his representative continues to pursue a claim for service connection for cataracts.  Therefore, the Board will continue to recognize a claim for service connection for cataracts, to include as secondary to herbicide exposure.  

The issues of service connection for bilateral ankle disabilities, a skin disorder including rashes, and headaches, have been raised by the record, but [has/have] not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of service connection for left hand cysts, right hand cysts, rectal cysts, cataracts, and for leg cramps, to include as secondary to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 29, 2004, there was no formal or informal written claim for entitlement to VA nonservice-connected pension benefits. 

2.  A formal claim for VA nonservice-connected pension benefits was received on March 29, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 24, 2009, for the award of VA nonservice-connected pension benefits, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if benefits are awarded.

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of benefits.  Initial VCAA notice was sent in April 2004, thereafter the claim was more than substantiated, it was proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case (SOCs).  See 38 U.S.C.A. §§ 5103A, 7105(d) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(c), 19.29 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The SOC further addressed the effective date matter.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and post-service VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran does not contend nor does the record show that a formal claim was pending prior to the assigned effective date.  The matter of an informal claim is addressed below.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Earlier Effective Date

The law provides that a veteran of a period of war who meets the service requirements and who is permanently and totally disabled from nonservice-connected disability not the result of his own willful misconduct shall be paid a pension.  38 U.S.C.A. § 1521.

Unless specifically provided otherwise, the effective date of an award of pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of VA receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is otherwise provided that if the Veteran was prevented, by reasons of a disability which was so incapacitating, from applying for pension benefits for a period of at least 30 days beginning on the date on which he became permanently and totally disabled, the effective date will be the date of application for the benefits or the date on which he became permanently and totally disabled, provided that the Veteran applies for a retroactive award within one year from such date, whichever is to the advantage of the Veteran.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 U.S.C.A. § 5110(b) (3); 38 C.F.R. § 3.400(b) (1).

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim for pension may be considered to be a claim for compensation. 38 C.F.R. § 3.151(a).  A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  "Application" is not defined in the statute.  However, in the regulations, "claim" and "application"' are considered equivalent and are defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 3.1(p)).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

However, according to the Court, the provisions of 38 C.F.R. § 3.157 only apply to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

A formal claim for VA nonservice-connected pension benefits was received on March 29, 2004.  VA nonservice-connected pension benefits were thereafter granted, effective March 29, 2004.  

In this case, it has been argued that the Veteran indicated his intent in January 2004 and February 2004 VA outpatient records to seek pension benefits, and a review of the record confirms that the Veteran was treated when he stated he received treatment and the February 2004 record reflects that the Veteran indicated that he had had difficulty maintaining stable employment.  However, such entry is not found to request a determination of entitlement to pension or to evidence a belief in entitlement to nonservice-connected pension.  Further, 38 C.F.R. § 3.157 does not apply as service connection benefits had not been awarded when and the claimed benefit sought for the purpose of the assignment of the earlier effective date is pension.  Accordingly, the VA records cannot be accepted as informal claims for pension.  

Otherwise, prior to March 29, 2004, there was no formal or informal written claim for entitlement to VA nonservice-connected pension benefits.  Further, it is not shown that the Veteran's disabilities were so incapacitating as to prevent him from filing a pension claim for at least 30 days following the date of permanent and total disablement.  Thus, under the cited legal authority, pension may not be awarded prior to March 29, 2004, which is shown to be the actual date of RO receipt of the pension claim.


ORDER

Entitlement to an effective date earlier than March 29, 2004, for the grant of VA nonservice-connected pension benefits is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In correspondence received at the Board in April 2011, the Veteran indicated that he would release examination reports from his doctors with regard to his disability claims.  However, those examination reports have not been received, nor has the Veteran identified which doctors performed the examinations or what disabilities were addressed by the doctors.  When reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

The Veteran was examined by VA in March and April 2010.  It appears that the examiners considered the lack of inservice treatment for claimed disabilities in rendering opinions.  However, the RO has conceded that the Veteran had combat service.  

Where a combat wartime veteran alleges he/she suffers disability due to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In considering claims of veterans who engaged in combat, the adverse effect of not having an official report of an inservice injury or disease can be overcome by satisfactory lay or other evidence which shall be sufficient proof of service occurrence or aggravation if consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  These veterans may prove service connection by "satisfactory lay or other evidence" even in the absence of official records.  Section 1154(b) relaxes evidentiary standards so that "satisfactory lay or other evidence" can be used by combat veterans to demonstrate incurrence or aggravation of a disability in service.  See Caluza.  In Collette, the United States Court of Appeals (Court) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first requisite step of analysis under the stated provision.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence.

In the second step, the VA must then determine if the proffered evidence is consistent with the circumstances, conditions, or hardships of such service, again without weighing the veteran's evidence with contrary evidence.  If these two inquiries are met, the Secretary "shall accept" the veteran's evidence as "sufficient proof of service-connection," even if no official record of such incurrence exists.  At this point a factual presumption arises that the alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to weigh evidence contrary to that which established the presumption of service connection.  If the VA thereafter meets its burden of presenting "clear and convincing evidence to the contrary," the presumption of service connection is then rebutted.

The Veteran has contended that claimed hand cyst disabilities were incurred during his combat service in Vietnam due to weapon handling.  With regard to his cataracts, he claims that they are due to a combat injury.  There is no such combat related claim as to the leg cramps or the rectal cysts.  

In light of the foregoing, medical addendums should be obtained as to the issues of service connection for bilateral hand cysts and cataracts to assess whether they are related to service, even if there is no in-service record of treatment.  

With regard to claimed leg cramps, the Veteran was treated during service in June 1968.  As such, the Veteran should be examined to determine if he has any underlying disorder causing leg cramps which is attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine who performed the examinations to which he referred in the correspondence received from him in April 2011.  After securing the appropriate medical release, obtain and associate with the claims file copies of the examination reports.  

2.  Obtain medical addendums from the examiners who performed the March 2010 VA eye examination and the April 2010 general medical examination (or if unavailable from other VA examiner(s)) to determine whether it is more likely than not, less likely than not, or at least as likely as not, that cataracts and bilateral hand cysts had their clinical onset during service or are related to any in-service disease, event, or injury.  The examiner should be informed that since the Veteran had combat service and claims the disabilities are combat-related, that there may be a lack of in-service documentation of an injury or treatment.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability responsible for leg cramps.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current disability responsible for leg cramps had its clinical onset during service or is related to any in-service disease, event, or injury, to include leg cramps present in June 1968.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

5.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


